Exhibit 10.1.1


FIFTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), with an effective
date as of March 25, 2011, is entered into by and among the Lenders party
hereto, WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo
Foothill, LLC, a Delaware limited liability company, as the agent for the
Lenders (in such capacity, "Agent"), MDC PARTNERS INC., a Canadian corporation
("Parent"), MAXXCOM INC., a Delaware corporation ("Borrower"), and each of the
Subsidiaries of Parent identified on the signature pages hereof (together with
Parent and Borrower, the "Loan Parties").
 
WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Credit Agreement dated as of October 23, 2009 (as
amended, modified or supplemented from time to time, the "Credit Agreement");
 
WHEREAS, Borrower, Agent and the Lenders have agreed to amend and modify the
Credit Agreement as provided herein, in each case subject to the terms and
provisions hereof.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.
 
2.           Amendment to Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance upon the representations
and warranties of the Loan Parties set forth in Section 5 below, Subsection (a)
of Section 7 the Credit Agreement is hereby amended and restated in its
entirety, as follows:
 
(a)          Minimum EBITDA.  Achieve EBITDA, measured on a quarter-end basis,
of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:
 
Applicable Amount
 
Applicable Period
$ 85,000,000  
For the 12 month period ending
March 31, 2011 and for the 12 month period
ending on the last day of each calendar quarter thereafter



; provided, that, concurrently with the closing of each Permitted Acquisition
consummated after March 31, 2011, the EBITDA level set forth above shall be
increased by an amount equal to 100% of Pro Forma EBITDA attributable to any
Loan Party or any Subsidiary of Parent acquired in such Permitted Acquisition
for the 12 months preceding the date of consummation of such Permitted
Acquisition; provided further, that, in no event shall the EBITDA level for the
purposes set forth in this subsection be increased to an amount in excess of
$115,000,000.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Ratification; Other Acknowledgments.  This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Credit Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  The Credit Agreement and the Loan Documents shall
remain unchanged and in full force and effect in accordance with their original
terms.
 
4.           Conditions to Effectiveness.  This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:
 
(a)          Agent shall have received a fully executed copy of this Amendment;
and
 
(b)          No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.
 
5.           Representations and Warranties.  In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:
 
(a)          All representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct on and as of the
date of this Amendment, in each case as if then made, other than representations
and warranties that expressly relate solely to an earlier date (in which case
such representations and warranties were true and correct on and as of such
earlier date);
 
(b)          No Default or Event of Default has occurred and is continuing; and
 
(c)          the execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party.
 
6.           Miscellaneous.
 
(a)          Expenses.  Borrower agrees to pay on demand all costs and expenses
of Agent (including the reasonable fees and expenses of outside counsel for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection
herewith.  All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.
 
(b)         Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.
 
(c)          Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
 
 
-2-

--------------------------------------------------------------------------------

 
 
7.           Release.
 
(a)          In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
 
(b)          Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
 
(c)          Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 
[Signature Page Follows]
 
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
MDC PARTNERS INC., a federal company
organized under the laws of Canada
 
By:
/s/ Mitchell Gendel
Name: 
Mitchell Gendel
Title:
Authorized Signatory
   
By:
/s/ Michael Sabatino
Name:
Michael Sabatino
Title:
Authorized Signatory



MAXXCOM INC.,
a Delaware corporation
 
By:
/s/ Mitchell Gendel
Name: 
Mitchell Gendel
Title:
Authorized Signatory
   
By:
/s/ Michael Sabatino
Name:
Michael Sabatino
Title:
Authorized Signatory

 
Signature Page to Fifth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
72ANDSUNNY PARTNERS, LLC,
a Delaware limited liability company
 
ACCENT MARKETING SERVICES, L.L.C.,
a Delaware limited liability company
 
ADRENALINA LLC,
a Delaware limited liability company
 
ALLISON & PARTNERS LLC,
a Delaware limited liability company
 
ATTENTION PARTNERS LLC,
a Delaware limited liability company
 
ANOMALY PARTNERS LLC,
a Delaware limited liability company
 
BRUCE MAU DESIGN (USA) LLC,
a Delaware limited liability company
 
COLLE & MCVOY LLC,
a Delaware limited liability company
 
COLLE & MCVOY, INC.,
a Minnesota corporation
 
COMMUNIFX PARTNERS LLC,
a Delaware limited liability company
 
COMPANY C COMMUNICATIONS, INC.,
a Delaware corporation
 
COMPANY C COMMUNICATIONS LLC,
a Delaware limited liability company
 
CRISPIN PORTER & BOGUSKY LLC,
a Delaware limited liability company
 
DOTGLU LLC,
a Delaware limited liability company
 
EXPECTING PRODUCTIONS, LLC,
a California limited liability company
By: Hudson and Sunset Media, LLC, its sole member
 
GUARDIANT WARRANTY, LLC,
a Delaware limited liability company

 
Signature Page to Fifth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
HELLO ACQUISITION INC.,
a Delaware corporation
 
HELLO DESIGN, LLC,
a California limited liability company
 
HL GROUP PARTNERS LLC,
a Delaware limited liability company
 
HUDSON AND SUNSET MEDIA, LLC (formerly known as Shout Media LLC),
a California limited liability company
 
HW ACQUISITION LLC,
a Delaware limited liability company
 
INTEGRATED MEDIA SOLUTIONS PARTNERS LLC, a Delaware limited liability company
 
KBP HOLDINGS LLC,
a Delaware limited liability company
 
KBS+P ATLANTA LLC (formerly known as FLETCHER MARTIN LLC),
a Delaware limited liability company
 
KIRSHENBAUM BOND SENECAL & PARTNERS LLC (formerly known as Kirshenbaum Bond &
Partners LLC), a Delaware limited liability company
 
KIRSHENBAUM BOND & PARTNERS WEST LLC, a Delaware limited liability company
 
KWITTKEN PR LLC,
a Delaware limited liability company
 
MARGEOTES FERTITTA POWELL LLC,
a Delaware limited liability company
 
MAXXCOM (USA) FINANCE COMPANY,
a Delaware corporation
 
MAXXCOM (USA) HOLDINGS INC.,
a Delaware corporation
 
MDC ACQUISITION INC.,
a Delaware Corporation

 
Signature Page to Fifth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
MDC CORPORATE (US) INC.,
a Delaware corporation
 
MDC INNOVATION PARTNERS LLC
(d/b/a Spies & Assassins),
a Delaware limited liability company
 
MDC TRAVEL, INC.,
a Delaware corporation
 
MDC/CPB HOLDINGS INC.
(formerly known as CPB Acquisition Inc.),
a Delaware corporation
 
MDC/KBP ACQUISITION INC.,
a Delaware corporation
 
MF+P ACQUISITION CO.,
a Delaware corporation
 
MONO ADVERTISING, LLC,
a Delaware limited liability company
 
NEW TEAM LLC,
a Delaware limited liability company
 
NORTHSTAR RESEARCH GP LLC,
a Delaware limited liability company
 
NORTHSTAR RESEARCH HOLDINGS USA LP,
a Delaware limited partnership
 
NORTHSTAR RESEARCH PARTNERS (USA) LLC, a Delaware limited liability company
 
OUTERACTIVE, LLC,
a Delaware limited liability company
 
PULSE MARKETING, LLC,
a Delaware limited liability company
 
REDSCOUT LLC,
a Delaware limited liability company
 
RELEVENT PARTNERS LLC,
a Delaware limited liability company
 
SKINNY NYC LLC,
a Delaware limited liability company

 
Signature Page to Fifth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SLOANE & COMPANY LLC,
a Delaware limited liability company
 
SOURCE MARKETING LLC,
a New York limited liability company
 
TARGETCOM LLC,
a Delaware limited liability company
 
TC ACQUISITION INC.,
a Delaware corporation
 
THE ARSENAL LLC
(formerly known as Team Holdings LLC),
a Delaware limited liability company
 
TRACK 21 LLC,
a Delaware limited liability company
 
TRAFFIC GENERATORS, LLC,
a Georgia limited liability company
 
VARICK MEDIA MANAGEMENT LLC,
a Delaware limited liability company
 
VITROROBERTSON LLC,
a Delaware limited liability company
 
YAMAMOTO MOSS MACKENZIE, INC.,
a Delaware corporation
 
ZG ACQUISITION INC.,
a Delaware corporation
 
ZIG (USA) LLC,
a Delaware limited liability company
 
ZYMAN GROUP, LLC,
a Delaware limited liability company

 
By:
/s/ Mitchell Gendel
Name: 
Mitchell Gendel
Title:
Authorized Signatory
   
By:
/s/ Michael Sabatino
Name:
Michael Sabatino
Title:
Authorized Signatory

Signature Page to Fifth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 


ASHTON POTTER CANADA INC.,
an Ontario corporation
 
HENDERSON BAS, an Ontario general partnership, by the members of its management
committee
 
COMPUTER COMPOSITION OF CANADA INC.,
an Ontario corporation
 
BRUCE MAU DESIGN INC.,
an Ontario corporation
 
BRUCE MAU HOLDINGS LTD.,
an Ontario corporation
 
KBS+P CANADA INC. (formerly known as Allard Johnson Communications Inc.),
an Ontario corporation
 
TREE CITY INC.,
an Ontario corporation
 
VERITAS COMMUNICATIONS INC.,
an Ontario corporation
 
656712 ONTARIO LIMITED,
an Ontario corporation
 
NORTHSTAR RESEARCH HOLDINGS CANADA INC., an Ontario corporation
 
NORTHSTAR RESEARCH PARTNERS INC.,
an Ontario corporation
 
X CONNECTIONS INC., an Ontario corporation
 
STUDIO PICA INC., a federal company organized under the laws of Canada
 
CRISPIN PORTER + BOGUSKY CANADA INC. (formerly known as Zig Inc.), an Ontario
corporation
 
6 DEGREES INTEGRATED COMMUNICATIONS INC. (formerly known as Accumark
Communications Inc.), an Ontario corporation

 
Signature Page to Fifth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 


MAXXCOM (NOVA SCOTIA) CORP.,
a Nova Scotia corporation
 
BRYAN MILLS IRADESSO CORP.,
an Ontario corporation
 
KENNA COMMUNICATIONS LP,
an Ontario limited partnership
By: Kenna Communications GP Inc.
   Its general partner
 
CAPITAL C PARTNERS LP,
an Ontario limited partnership
By: Capital C Partners GP Inc.
   Its general partner
 
KENNA COMMUNICATIONS GP INC.,
an Ontario corporation
 
CAPITAL C PARTNERS GP INC.,
an Ontario corporation

 
By:
/s/ Mitchell Gendel
Name: 
Mitchell Gendel
Title:
Authorized Signatory
   
By:
/s/ Michael Sabatino
Name:
Michael Sabatino
Title:
Authorized Signatory

 
Signature Page to Fifth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 


CRISPIN PORTER & BOGUSKY EUROPE AB
 
By:
/s/ Mitchell Gendel
Name: 
Mitchell Gendel
Title:
Authorized Signatory
   
By:
/s/ Michael Sabatino
Name:
Michael Sabatino
Title:
Authorized Signatory

 
Signature Page to Fifth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 


WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC,
as Agent and as a Lender
 
By:
/s/ Paul G. Chao
Name: 
Paul G. Chao
Title:
SVP



JPMORGAN CHASE BANK, N.A., as a Lender
 
By:
/s/ Michelle Cipriani
Name: 
Michelle Cipriani
Title:
Vice President



BANK OF MONTREAL, as a Lender
 
By:
/s/ Naghmeh Hashemifard
Name: 
Naghmeh Hashemifard
Title:
Director



Signature Page to Fifth Amendment to Credit Agreement


 
 

--------------------------------------------------------------------------------

 